Citation Nr: 0513604	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the Waco, 
Texas, Regional Office (the RO) of the Department of Veterans 
Affairs (VA).

Procedural history

The veteran served on active duty from October 1961 to August 
1962.  Service records indicate 5 years and 3 months of prior 
National Guard service.

In a July 2002 rating decision, the RO, inter alia, denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in February 2003.

A personal hearing was held before the undersigned, sitting 
at the RO, in February 2005.  A transcript of that hearing 
has been associated with the veteran's VA claims file.

Issues not on appeal

At his February 2005 personal hearing, the veteran requested 
that his claim of entitlement to an increased disability 
rating for conjunctivitis be withdrawn.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board at this time.

In addition, it was noted at that hearing that the veteran 
had a pending claim under 38 U.S.C.A. § 1151 for a seizure 
disorder.  That issue has not been developed for appellate 
review, and is referred to the RO for action as appropriate.




FINDINGS OF FACT

1.  Bilateral hearing loss shown on service entrance did not 
increase in severity during service.

2.  Current bilateral hearing loss is not shown to be the 
product of in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He specifically alleges that the current 
manifestation of this disability is the consequence of in-
service exposure to artillery noise.

The Veterans Claims Assistance Act 

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 rating decision, and by the January 
2003 statement of the case, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim. 

Crucially, a letter was sent to the veteran by the RO in June 
2002 that was specifically intended to address the 
requirements of the VCAA with reference to his claim.  The 
letter explained to the veteran that the RO was processing 
his claim, and provided him with the evidentiary requirements 
as they pertain to service connection claims.  The RO noted 
that it had received VA treatment records dated between 
November 2001 and June 2002.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2002 VCAA letter, the RO informed the veteran that VA would 
make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
Federal agencies.  The letter also stated that a VA 
examination would be provided if one was necessary to make a 
decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2002 letter informed the veteran that he was to give 
VA enough information about his records so that VA could 
request them from the person or agency that has them.  He was 
furnished with VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was specifically advised that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2002 VCAA letter requested that 
the veteran provide identifying information "on any 
additional treatment or evidence not previously identified."  
He was also advised, "You may also submit your own 
statements or statements from other people describing your 
physical or mental disability symptoms."  With regard to a 
medical nexus, he was advised in the letter, "You can give 
us a medical opinion regarding a relationship from your own 
doctor."  These statements satisfy the requirements of 
38 C.F.R. § 3.159 (b) in that they informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
June 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that was necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records, and was accorded a VA audiometric 
examination in June 2002.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested, 
and was afforded, a hearing before the Board at the RO.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  With 
specific regard to hearing loss, hearing impairment is 
considered to be a disability for VA benefits purposes when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The current medical evidence, which includes the report of a 
June 2002 VA audiometric evaluation, indicates the presence 
of hearing impairment in each ear of such severity as to 
constitute hearing loss disability for VA benefits purposes 
under 38 C.F.R. § 3.385.  Hickson element (1), a current 
disability, is satisfied.

With regard to Hickson element (2), incurrence of an in-
service disability, the report of the veteran's service 
entrance medical examination, conducted in September 1961, 
shows hearing thresholds as follows (in ASA units):






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
15
LEFT
5
5
10
0
5

The report of his service separation examination, conducted 
in June 1962, shows hearing thresholds as follows (in ASA 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
15
LEFT
0
5
5
N/A
10

Every claimant is deemed to have been in sound condition when 
entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  In the instant case, a specific 
degree of hearing impairment, as shown by the September 1961 
audiometric test results, was present when the veteran 
entered service.  He is accordingly not deemed to have been 
in sound condition as to his level of hearing acuity on 
service entrance.  

The question now is whether the veteran's hearing loss 
increased in severity during his period of service.  A 
finding that a pre-existing disorder has been aggravated 
during service is dependent upon whether there has been noted 
any measured worsening of the disability during service and 
then whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Aggravation must be determined on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
becoming symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  A pre-
existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Temporary flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Under these judicial criteria, the hearing loss exhibited by 
the veteran on service entrance did not increase in severity 
during his period of active service; in other words, his 
hearing loss was not aggravated by his service.  The degree 
of hearing loss measured on service entrance was virtually 
the same, from a statistical basis, as that measured on 
service separation, particularly when considering that 
hearing loss thresholds are reported in units of 5.  It must 
also be noted that his service medical records are devoid of 
in-service complaints or findings pertaining to hearing 
problems or impairment.

The Board concludes that, although the evidence does show 
that the veteran had hearing loss during service, as 
identified on both service entrance and service separation 
examinations, this impairment was not incurred during 
service, nor was it aggravated thereby.  Hickson element (2), 
accordingly, is not satisfied, in the absence of hearing loss 
that was either incurred in or aggravated by service, and the 
veteran's claim fails.

In the absence of in-service hearing loss that satisfies 
Hickson element (2), Hickson element (3), a nexus between the 
current disability and the in-service disability, cannot be 
satisfied; there can be no nexus between two items when one 
of those items is not shown to exist.  Nonetheless, the Board 
notes, with regard to Hickson element (3), that the medical 
record does not contain any clinical findings indicating that 
there is a relationship or nexus between the veteran's 
current hearing loss and his service.  The only evidence 
proffered by the veteran in support of his claim is his own 
statements, to the effect that his current hearing impairment 
is the product of in-service exposure to persistent gun 
noise.  However, it is well settled that a layperson with no 
demonstrated medical expertise or training is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Although the veteran is competent to 
report on the presence of symptomatology, he is not competent 
to ascribe any reported symptomatology to a medical 
diagnosis.  The Board accordingly assigns no probative weight 
to the statements submitted or testimony presented by the 
veteran with reference to a purported nexus between his 
current hearing loss and his service.

In brief, the three elements of Hickson have not been met.  
The veteran's claim, accordingly, fails.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


